Citation Nr: 0632603	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
mustard gas.

2.  Entitlement to service connection for chronic bronchitis, 
for purposes of accrued benefits.

3.  Entitlement to service connection for squamous cell 
carcinoma of the left elbow, for purposes of accrued 
benefits.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945. He died on September [redacted], 2002. The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied service 
connection for the cause of the veteran's death and for 
chronic bronchitis and squamous cell carcinoma of the left 
elbow, both claimed for purposes of accrued benefits.  In 
October 2004, the Board remanded the case for additional 
development, and it is again before the Board for further 
appellate consideration.  

The issues of entitlement to service connection for chronic 
bronchitis and squamous cell carcinoma of the left elbow, 
both for purposes of accrued benefits, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2002.  The certificate 
of death lists the immediate cause of death as respiratory 
failure, pneumonic process, and idiopathic pulmonary 
fibrosis.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was not service-
connected for any disability.

4.  There is no competent medical evidence that links the 
veteran's fatal respiratory failure, pneumonic process, and 
idiopathic pulmonary fibrosis directly to service or to 
exposure to mustard gas.  


CONCLUSION OF LAW
 
The veteran's fatal respiratory failure, pneumonic process, 
and idiopathic pulmonary fibrosis was not caused by, or 
substantially or materially contributed to by, a disability 
or disease incurred in service, to include exposure to 
mustard gas.  38 U.S.C.A. §§ 1101, 1110, 1137, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.312, 3.316 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, February 2003 and August 2003 letters satisfied 
the four elements delineated in Pelegrini, supra.  Neither 
the appellant nor her representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date.  However, in 
light of the Board's determination that the criteria for 
service connection have not been met, no effective date or 
increased disability rating will be assigned, so there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant has not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

VA examination reports, non-VA medical records, the veteran's 
death certificate and summary, and lay statements have been 
associated with the record.  In its October 2004 remand, the 
Board noted that VA had made several attempts to obtain the 
veteran's missing service records, and instructed VA to make 
another attempt to obtain these records.  VA requested these 
records and was informed again that they were fire related 
and unavailable.  In addition, VA contacted the appellant to 
sign releases for additional records and complete and return 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  However, the appellant did not respond to this 
December 2004 duty to assist letter, and VA was unable to 
obtain any additional records.  The Board finds that VA has 
substantially complied with the Board's October 2004 remand, 
and further development is not required.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2006) (harmless error).


Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2006); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Pursuant to 38 C.F.R. § 3.316 (2006), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal  
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic  
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. § 
3.316 (2006).

In the present case, the appellant contends that service 
connection for the cause of the veteran's death should be 
granted on the basis that his death was the result of a 
pulmonary disorder due to exposure to mustard gas while in 
service.  

The veteran's VA terminal discharge summary reflected the 
examiner's opinion that the probable causes of death included 
respiratory failure, idiopathic pulmonary fibrosis, and 
pneumonic infectious process.  His certificate of death 
confirms that these conditions caused the veteran's death.  
Unfortunately, there are no presumptions under 3.316 for 
respiratory failure, idiopathic pulmonary fibrosis or 
pneumonic infectious process.  Therefore, service connection 
for the veteran's death due to mustard gas exposure cannot be 
granted.

In addition to the presumption provisions for service 
connection for the veteran's death due to exposure to mustard 
gas, the Board has a duty to consider service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The veteran's separation examination report does not reflect 
any pulmonary disorders.  There is no evidence of treatment, 
manifestation, or diagnosis of a pulmonary disorder within 
one year of the veteran's discharge from active duty.  
The first post-service medical record indicating the veteran 
was treated for a pulmonary disorder is from 2001, over 50 
years after service.  While the record reflects that the 
veteran received ongoing treatment for his pulmonary 
disorders, there is no medical evidence linking his condition 
with active duty or a service-connected disability.  Without 
such evidence, there is no basis upon which to establish 
service connection. 

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection on a direct basis for the 
veteran's fatal pulmonary disorders is denied as the evidence 
fails to establish that the veteran's condition was related 
to service on a direct basis.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death, to 
include as a result of exposure to mustard gas, is denied.


REMAND

The appellant was not appropriately provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted for chronic bronchitis and squamous cell carcinoma 
of the left elbow, both claimed for purposes of accrued 
benefits.  In order to comply with the holding in Dingess, 
supra, with regards to VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits, VA must 
provide such notice.  

In the March 2003 rating decision, the RO denied the 
appellant's claim for service connection for chronic 
bronchitis and squamous cell carcinoma of the left elbow, 
both claimed for purposes of accrued benefits.  The appellant 
filed a notice of disagreement to this decision in April 
2003; however, it does not appear that the RO ever issued a 
statement of the case in response.  In such cases, the Board 
is required to remand the issues to the RO for issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  The instruction to issue a statement of the case 
for these issues had been included in the October 2004 
remand.  Therefore, this case must also be remanded for 
compliance with the Board's October 2004 remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that explains the information or 
evidence needed to establish an initial 
disability rating and an effective date, 
if service connection for chronic 
bronchitis and squamous cell carcinoma of 
the left elbow, both claimed for purposes 
of accrued benefits, is granted, as 
outlined by the Court in Dingess, supra, 
19 Vet. App. 473 (2006).  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2. The RO must issue a statement of the 
case addressing the appellant's appeal of 
service connection for chronic bronchitis 
and squamous cell carcinoma of the left 
elbow, both claimed for purposes of 
accrued benefits. The RO should inform 
the appellant that in order to complete 
the appellate process for this matter she 
should submit a timely substantive appeal 
to the RO.  If the appellant completes 
her appeal by filing a timely substantive 
appeal, the matter should it be returned 
to the Board.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


